Citation Nr: 1024106	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bilateral hearing loss

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1944 to 
November 1946 and from February 1947 to January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter was previously before the Board in December 2009 
when the Board remanded for further development.  After 
completing the requested development to the extent possible, 
an April 2010 supplemental statement of the case denied the 
claim, which was then returned to the Board for further 
appellate consideration.  The Board finds that there has been 
substantial compliance with the portion of its remand that 
dealt with an increased evaluation for hearing loss.  
However, for the entitlement to TDIU claim the Board finds 
that further development is still warranted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The results of the most recent audiological evaluation 
show that the Veteran has level V hearing in his right ear 
and level XI hearing in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in October 2005, 
prior to the date of the issuance of the appealed June 2006 
rating decision.  

The Board further notes that, in March and September 2006, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in March 2010 that was fully adequate for the 
purposes of determining the current severity of the Veteran's 
hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Under the regulation and rating codes for the evaluation of 
hearing loss, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  In order to receive a 10 
percent evaluation or higher, the better ear must be at level 
III or higher, while at the same time the poorer ear must be 
at level IV or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

Background

The Veteran was afforded a VA audiology examination in May 
2006.  The right ear had pure tone thresholds of 20, 55, 65, 
and 80 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 75, 
85, 90, and 105 decibels at these same frequencies.  The 
average threshold for the right ear was 55 and for the left 
ear was 90.  The Veteran had 80 percent speech recognition in 
the right ear, and zero percent in the left ear.  This 
translates to level IV hearing for the right ear, and level 
XI for the left ear which, when applied to 38 C.F.R. § 4.85, 
Table VII, equates to a 30 percent evaluation.  The Veteran 
was in receipt of a 50 percent evaluation at the time of the 
June 2006 rating decision, and this was continued as 
sustained improvement was not definitely established from the 
previous examination.  

The Veteran underwent an additional VA audiology examination 
in March 2010.  The right ear had pure tone thresholds of 45, 
55, 60, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The left ear had pure tone thresholds of 75, 
75, 80, and 85 decibels at these same frequencies.  The 
average threshold for the right ear was 60 and for the left 
ear was 79.  The Veteran had 68 percent speech recognition in 
the right ear, and 0 percent in the left ear.  This 
translates to level V hearing for the right ear, and level XI 
for the left ear which, when applied to 38 C.F.R. § 4.85, 
Table VII, equates to a 40 percent evaluation.  The Veteran's 
currently assigned 50 percent evaluation was continued by an 
April 2010 supplemental statement of the case.

The Board notes that the examiner the May 2006 evaluation 
stated that the Veteran will have severe functional 
impairment due to hearing loss, that it will be difficult for 
him to communicate, socialize, and unable to do part time 
work or activities.  The examiner further stated that hearing 
aids might not help the left ear.  Additionally, the March 
2010 examiner also opined that the Veteran will have 
significant problems understanding speech unless he is in a 
very quiet listening condition with full access to visual 
cues.  He further stated that the Veteran will have problems 
attending and understanding speech in meetings, over the 
phone, and even face to face, if background noise is present.

Analysis

After a review of the record, the Board finds that the 
bilateral hearing loss does not warrant a higher evaluation.  
The Veteran's current hearing is level VI hearing for the 
right ear, and level XI for the left ear which, when applied 
to 38 C.F.R. § 4.85, Table VII, equates to a 40 percent 
evaluation.  As the Veteran is in receipt of a higher 
evaluation than his hearing disability warrants with his 
currently assigned 50 percent evaluation, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  

As preponderance of the evidence is against a higher rating, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b).

The Board has considered whether referral to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Services for extra-schedular rating consideration is 
warranted.  Entitlement to an extraschedular rating is a 
component of any claim for increased rating.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  However, the Board 
cannot award such a benefit in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993). 

The Board notes that both VA examiners discussed the 
significant effects that the Veteran hearing disability would 
have on his employability.  As such, the rating criteria for 
the disability at issue does note reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is not contemplated by the 
rating schedule, the assigned schedular evaluation is 
inadequate, and referral for an extraschedular evaluation is 
required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

When the issue of entitlement to an extraschedular rating or 
a TDIU rating arises in connection with an appeal in an 
increased rating case, the Board is not precluded from 
issuing a final decision on the issue of increased schedular 
rating and remanding the extraschedular-rating or TDIU-rating 
issue to the RO.  VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an evaluation in excess of 50 percent is 
denied.  


REMAND

The Veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected bilateral 
hearing loss.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2008).

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service- 
connected disabilities.  The Veteran is service connected for 
bilateral sensorineural hearing loss, evaluated as 50 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
The Veteran's overall disability rating is 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In determining 
whether a veteran is entitled to a total disability rating 
based upon individual unemployability, his advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to 
determine whether there are circumstances apart from the non- 
service-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a), it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. 361.

As the Veteran has neither a single disability evaluated as 
60 percent disabling nor a combination of disabilities 
bringing the combined rating to 70 percent or more, he does 
not meet the eligibility percentage standards set forth in 38 
C.F.R. § 4.16(a) for assignment of a total disability rating 
based on individual unemployability.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Although the Veteran does not meet the 
percentage standards set forth above, an extraschedular 
consideration may be applicable, if he is in fact 
unemployable by reason of service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1) (2008). 

The Board's action above found that the VA examinations in 
May 2006 and March 2010 constituted evidence that the 
Veteran's service-connected bilateral hearing loss disability 
may cause marked interference with employment, warranting 
referral for extraschedular consideration.  

The RO expressly considered whether an extraschedular rating 
is appropriate and declined to refer the Veteran's case in 
the June 2006 rating decision.  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing a RO 
determination that referral is not warranted and confirming 
that decision.  In this case, based on the factual 
circumstances presented, the Board concludes referral is 
needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should refer the claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 4.16(b).

2.  Thereafter, the RO should readjudicate 
the claim. If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case and allow him an appropriate period 
of time to respond.

No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


